In an action to recover damages for personal injuries, etc., the defendant appeals from an order of the Supreme Court, Suffolk County (Lama, J.), dated December 19, 1996, which denied her motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
The defendant’s motion papers failed to establish a prima facie case that the injuries sustained by the plaintiff Patricia Mastromonica were not serious (see, CPLR 3212 [b]; Mendola v Demetres, 212 AD2d 515). The report prepared by Ms. Mastromonica’s treating orthopedist indicated a decreased range of motion of her neck and the report of her treating dentist revealed that she was limited in her ability to open her mouth. Rosenblatt, J. P., O’Brien, Thompson, Friedmann and Goldstein, JJ., concur.